UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1021


CHESAPEAKE BAY ENTERPRISE, INC.,

                 Defendant - Appellant,

          v.

PILLSBURY WINTHROP SHAW PITTMAN LLP,

                Third Party Defendant – Appellee,

          and

REGIONS BANK,

                Third Party Defendant,

CHESAPEAKE TRUST,

                Plaintiff.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:14-cv-00633-HEH)


Submitted:   June 29, 2015                    Decided:   July 9, 2015


Before AGEE and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Steven S. Biss, Charlottesville, Virginia, for Appellant.     Jack
McKay, Patrick Potter, Dania Slim, PILLSBURY WINTHROP SHAW PITTMAN
LLP, Washington, D.C, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Chesapeake Bay Enterprise, Inc., appeals the district court’s

order affirming the bankruptcy court’s order granting summary

judgment in favor of Pillsbury Winthrop Shaw Pittman LLP, on

Chesapeake Bay’s claims asserting breach of fiduciary duty and

conversion.       We have reviewed the record included on appeal, as

well   as   the   parties’   briefs,   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Chesapeake Bay Enter., Inc. v. Pillsbury Winthrop Shaw

Pittman LLP, No. 3:14-cv-00633-HEH (E.D. Va. Nov. 25, 2014).              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                       3